           Case MDL No. 2599 Document 1156 Filed 03/16/21 Page 1 of 6




                   BEFORE THE UNITED STATES JUDICIAL PANEL
                        ON MULTIDISTRICT LITIGATION

                                             MDL NO. 2599
IN RE:
TAKATA AIRBAG PRODUCTS
LIABILITY LITIGATION
_______________________________/

                    NOTICE OF POTENTIAL TAG-ALONG ACTIONS

       Pursuant to Rule 7.1(a) of the Rules of Procedure for the Judicial Panel on Multidistrict

Litigation, Plaintiffs, Nermina Alimanovic and Elvir Islamovic, write to notify the Panel of the

potential tag-along action listed on the attached Schedule of Actions.

       The docket sheets and federal court complaint for this action is also attached as collective

EXHIBIT A.

Dated: March 16, 2021                        Respectfully submitted,


                                             /s/ Andrew Parker Felix, Esq.
                                             ANDREW PARKER FELIX, ESQ.
                                             Florida Bar No.: 0685607
                                             Morgan & Morgan, P.A.
                                             20 North Orange Avenue, Suite 1600
                                             Orlando, FL 32801
                                             Telephone: (407) 244-3209
                                             Email: andrew@forthepeople.com
                                             Counsel for Plaintiffs




                                           Page 1 of 6
         Case MDL No. 2599 Document 1156 Filed 03/16/21 Page 2 of 6




                 BEFORE THE UNITED STATES JUDICIAL PANEL
                      ON MULTIDISTRICT LITIGATION

                                          MDL NO. 2599
IN RE:
TAKATA AIRBAG PRODUCTS
LIABILITY LITIGATION
_______________________________/

 SCHEDULE OF ACTIONS FOR NOTICE OF POTENTIAL TAG-ALONG ACTIONS

     Plaintiff         Defendant            District        Civil Action No.     Judge
1 Nermina         Mercedes-Benz USA,       Middle        8:21-cv-00581-SDM-    Merryday
  Alimanovic;     LLC; Mercedes-Benz       District of   TGW
  Elvir Islamovic Research and             Florida –
                  Development North        Tampa
                  America, Inc.;           Division
                  Daimler North
                  America Corporation;
                  Daimler AG




                                         Page 2 of 6
           Case MDL No. 2599 Document 1156 Filed 03/16/21 Page 3 of 6




                   BEFORE THE UNITED STATES JUDICIAL PANEL
                        ON MULTIDISTRICT LITIGATION

                                             MDL NO. 2599
IN RE:
TAKATA AIRBAG PRODUCTS
LIABILITY LITIGATION
_______________________________/

                                     PROOF OF SERVICE

       In compliance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial

Panel on Multidistrict Litigation, I hereby certify that copies of the foregoing Notice of Potential

Tag-Along were served via email on all counsel of record on the below service list, unless

otherwise sent by U.S. Mail as indicated below.

The above-listed notice was served by U.S. Mail on March 9, 2021 on the following:

Garrett Sanderson, III
Squire Patton Boggs (US) LLP
275 Battery Street, Suite 2600
San Francisco, California 94111
Telephone: 415-743-2578
Email: garrett.sanderson@squirepb.com
Counsel for Defendants in Alimanovic/Islamovic Action

Mercedes-Benz USA, LLC
One Mercedes-Benz Drive
Sandy Springs, GA 30328-4312

Mercedes-Benz Research and Development North America, Inc.
309 N Pastoria Ave.
Sunnyvale, CA 94085

Daimler North America Corporation
3953 Research Park Dr.
Ann Arbor, MI 48108

Daimler AG
Mercedesstrasse 137 Stuttgart, 70327 Germany




                                            Page 3 of 6
          Case MDL No. 2599 Document 1156 Filed 03/16/21 Page 4 of 6




                                       SERVICE LIST

                                    Plaintiff’s Lead Counsel
Curtis Bradley Miner                              Peter Prieto
Colson Hicks Eidson, P.A.                         Matt Weinshall
255 Alhambra Circle, PH                           Podhurst Orseck, P.A.
Coral Gables, Florida 33134                       SunTrust International Center
305-476-7400                                      One S.E. 3rd Avenue, Suite 2300
Email: curt@colson.com                            Miami, FL 33131
Plaintiffs’ Personal Injury Track Lead            305-358-2800
Counsel                                           Email: pprieto@podhurst.com
                                                  Email: mweinshall@podhurst.com
                                                  Chair Lead Counsel for Plaintiffs

David Boies                                     Todd Smith
Boies, Schiller & Flexner LLP                   Power, Rogers & Smith P.C.
333 Main Street                                 Three First National Plaza
Armonk, NY 10504                                70 W. Madison Street, 55th Floor
914- 749-8200                                   Chicago, Illinois 60602
Email: dboies@bsfllp.com                        312-236-9381
                                                Email: tsmith@prslaw.com
Stephen N. Zack                                 Plaintiffs’ Economic Damages Track CoLead
Mark J. Heise                                   Counsel
Boies, Schiller & Flexner LLP
100 Southeast 2nd Street, Suite 2800
Miami, FL 33131
305-539-8400
Email: szack@bsfllp.com
Email: mheise@bsfllp.com
Plaintiffs’ Economic Damages Track Co-Lead
Counsel

                                       Defense Counsel
Michael L. Mallow                               Keith A. Teel
Sidley Austin, LLP                              Covington & Burling
555 West Fifth Street                           850 Tenth Street NW
Los Angeles, California 90013                   Washington, D.C. 20001
213-896-6666                                    202-662-6000
Email: mmallow@sidley.com                       Email: kteel@cov.com
                                                Lead Counsel for Takata Corporation and
Eric S. Mattson                                 TK Holdings, Inc.
Michael C. Andolina
Sidley Austin, LLP
One South Dearborn Street
Chicago, IL 60603
312-853-4716


                                          Page 4 of 6
          Case MDL No. 2599 Document 1156 Filed 03/16/21 Page 5 of 6




Email: emattson@sidley.com
Email: mandolina@sidley.com
Lead Counsel for American Honda Co., Inc.

Eric Y. Kizirian                               Terri Steinhaus Reiskin
Lewis Brisbois Bisgaard and Smith, LLP         Dykema Gossett PLLC
221 North Figueroa Street, Suite 1200          1300 I Street NW, Suite 300 West
Los Angeles, CA 90012                          Washington, DC 20005
213-250-1800                                   202-906-8600
Email: eric.kizirian@lewisbrisbois.com         Email: treiskin@dykema.com
                                               Lead Counsel for Toyota Motor Sales, U.S.A.,
Rosemary Joan Bruno                            Inc., Toyota Motor Engineering &
Buchanan Ingersoll & Rooney PC                 Manufacturing North America, Inc.
550 Broad Street, Suite 810
Newark, New Jersey 07102-4582
973-424-5600
Email: rosemary.bruno@bipc.com
Lead Counsel BMW of North America,
LLC, BMW Manufacturing Co., LLC

E. Paul Cauley, Jr.                            Jeffrey L. Chase
Drinker Biddle & Reath                         Herzfeld & Rubin, P.C.
1717 Main Street, Suite 5400                   125 Broad Street
Dallas, Texas 75201-7367                       New York, NY 10004
(469) 357-2503                                 212-471-8460
Email: paul.cauley@dbr.com                     Email: jchase@herzfeld-rubin.com
Lead Counsel for Nissan North America,         Lead Counsel for Subaru of America, Inc.
Inc.

Renee D. Smith                                 Suhana S. Han
Leonid Feller                                  Sullivan & Cromwell LLP
Kirkland & Ellis LLP                           125 Broad Street
300 North LaSalle, Suite 2400                  New York, New York 10004
Chicago, IL 60654                              212-558-4000
312-862-2000                                   Email: hans@sullcrom.com
Email: Renee.smith@kirkland.com                Lead Counsel for Volkswagen Group of
Leonid.feller@kirkland.com                     America, Inc.

Laurie M. Riley
Jones Walker LLP
201 South Biscayne Blvd. Suite 2600
Miami, FL 33131
305-679-5700
Email: lriley@joneswalker.com
Lead Counsel for General Motors LLC




                                         Page 5 of 6
          Case MDL No. 2599 Document 1156 Filed 03/16/21 Page 6 of 6




Cari K. Dawson                                Thomas Branigan
Scott A. Elder                                Bowman & Brooke LLP
Alston & Bird                                 41000 Woodward Avenue, Suite 200 East
One Atlantic Center                           Bloomfield Hills, MI 48304
1201 West Peachtree Street                    248-205-3316
Atlanta, GA 30309-3424                        Email:
404-881-7766                                  tom.branigan@bowmanandbrooke.com
Email: cari.dawson@alston.com                 Lead Counsel for BMW North America
scott.elder@alston.com
Counsel for Mazda Motor of America

Garrett Sanderson, III
Squire Patton Boggs (US) LLP
275 Battery Street, Suite 2600
San Francisco, California 94111
Telephone: 415-743-2578
Email: garrett.sanderson@squirepb.com
Counsel for Defendants in
Alimanovic/Islamovic Action


Dated: March 16, 2021                    Respectfully submitted,


                                         /s/ Andrew Parker Felix, Esq.
                                         ANDREW PARKER FELIX, ESQ.
                                         Florida Bar No.: 0685607
                                         Morgan & Morgan, P.A.
                                         20 North Orange Avenue, Suite 1600
                                         Orlando, FL 32801
                                         Telephone: (407) 244-3209
                                         Email: andrew@forthepeople.com
                                         Counsel for Plaintiffs




                                        Page 6 of 6
